Citation Nr: 0023289	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-08 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 60 percent 
for emphysema prior to October 7, 1996, including the issue 
of entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



REMAND

The veteran had active duty from June 1944 to July 1946 and 
from January 1947 to August 1974.  This matter comes to the 
Board of Veterans' Appeals (Board) from a June 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  In that rating decision the RO granted 
entitlement to service connection for emphysema and assigned 
a 60 percent rating from January 23, 1992, to October 7, 
1996.  With the change in the regulations pertaining to the 
evaluation of respiratory disorders that became effective 
October 7, 1996, the RO increased the disability rating from 
60 to 100 percent effective on that date.

The veteran contends that he is entitled to a total 
disability rating effective in October 1991, when he claimed 
to have submitted the claim for service connection.  The 
evaluation of the severity of the disability since the 
effective date for the grant of service connection is to be 
determined based on the facts found.  Meeks v. West, 12 Vet. 
App. 352 (1999).  In September 1995 the veteran  reported 
having received treatment from the VA medical centers (MC) in 
Long Beach and Loma Linda, California, and the VA outpatient 
clinic in Los Angeles, California.  The RO did not, however, 
obtain those treatment records prior to determining the 
appropriate rating for emphysema.  Because the outcome of the 
veteran's appeal is dependent on the status of his disability 
prior to October 7, 1996, the VA treatment records are highly 
relevant.  The VA treatment records are deemed to be evidence 
of record, and a determination on the merits of the veteran's 
appeal should not be made without consideration of that 
evidence.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The report of a June 1991 private physical examination 
indicates that the veteran retired from employment in 1989.  
In his July 1997 claim for a total disability rating based on 
individual unemployability, he stated that he had last worked 
in April 1989.  He stated that he had become too disabled to 
work in April 1989, but that he did not leave his last 
employment due to disability.  In an August 1998 report his 
prior employer indicated that he had stopped working due to 
breathing problems.  It is not clear from the evidence of 
record on what basis the veteran terminated his employment in 
April 1989, and that evidence is material in determining 
whether he is entitled to a total rating based on individual 
unemployability.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his appeal, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a respiratory 
disorder since October 1990.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  Specifically, the RO 
should obtain the veteran's treatment 
records from the VA outpatient clinic in 
Los Angeles and the VAMCs in Long Beach 
and Loma Linda, California.

2.  The RO should contact the veteran and 
ask him to provide detailed information 
regarding the basis for his termination 
of employment in April 1989.  The RO 
should determine whether he retired from 
employment and, if so, whether the 
retirement was due to age or disability.  
If he retired due to disability, the RO 
should determine the disability upon 
which the retirement was based and obtain 
any relevant medical or administrative 
records.  If necessary, the RO should 
again contact the veteran's former 
employer to ascertain the basis for his 
leaving the employment.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
If it has not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of the 
assigned rating for emphysema prior to 
October 7, 1996, including entitlement to 
a total disability rating based on 
individual unemployability.  If any 
benefit requested on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. W. Fabian 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


